Opinion by
Oblady, J.,
The defendant alleged that the plaintiff was indebted to him in about $200, to recover which he brought suit and secured a judgment from which an appeal was taken to the court of common pleas, and was pending at the time the plaintiff arranged to return to his native country in Europe. The plaintiff had purchased, from the defendant, steamship tickets for himself and his family, and was at the railroad station about to take a train when the defendant made a demand upon him for payment of the amount claimed to be due; upon his refusal the defendant went before an alderman and made information charging “ that Mahalyik was indebted to him in the sum of $248, and was about leaving the United States, taking with him his personal property, and that Klein believed Mahalyik was leaving with intent to defraud him out of the claim.” A warrant was secured for the arrest of - Mahalyik by virtue of *196which he was arrested and conveyed to jail, but, two days later, after a hearing before the alderman, was discharged out of custody. This is an action in trespass for the recovery of damages for false arrest and imprisonment. It is needless to say that all that was stated in the information fails to constitute a criminal offense in this state. The plaintiff may or may not have been indebted to the defendant. A suit was pending in the civil courts to determine that question, and with it we have nothing to do. The arrest was an unwarranted abuse of legal process and a trespass pure and simple, for which the plaintiff is liable ; and the court was fully justified in defining the measure of damages under authority of Duggan v. B. & O. R. R. Co., 159 Pa. 248, viz: “ If there has been any actual loss whatever, the damages must be compensatory, and for false imprisonment .... such damages include, in addition to actual expenses incurred, compensation for loss of time, interruption of business, bodily or mental suffering, humiliation and injury to feelings.” See also Butler v. Stockdale, 19 Pa. Superior Ct. 108. The gist of false imprisonment is unlawful detention, and the general rule is that malice will be inferred from the want of probable cause, so far at least as to sustain the action: McCarthy v. DeArmit, 99 Pa. 63. When a party secures civil or criminal process to interfere with the liberty or property of another maliciously and without reasonable or probable cause, he must answer in damages for his malice or mistake in his remedy: Mayer v. Walter, 64 Pa. 283; Herman v. Brookerhoff, 8 Watts, 240; Emerson v. Cochran, 111 Pa. 619; Grohmann v. Kirschman, 168 Pa. 189.
The evidence complained of in the first assignment of error was properly received as indicating the animus and purpose of Klein in securing the detention of Mahalyik and in remonstrating with the alderman for discharging him from custody: Burk v. Howley, 179 Pa. 539. The technical distinction between case and trespass is no longer important in view of our statute of 1887.
The assignments of error are overruled and the judgment is affirmed.